Title: The Interest of Great Britain Considered, [17 April 1760]
From: Franklin, Benjamin
To: 


          Even before the end of 1759, British victories, especially those in North America and the West Indies, and the obvious decline of French strength had led many observers to believe that the war was drawing to a close. Active discussion, therefore, soon began in Great Britain about proper terms for a peace settlement. Sharp differences of opinion emerged as to which of the British conquests the ministry should insist on keeping, both to secure the safety of the nation’s existing overseas possessions and to enhance the trade and prosperity of the mother country and the empire as a whole. Very quickly these conflicting views produced a full-scale pamphlet war. Abortive peace negotiations took place in 1761, but the definitive treaty ending the armed conflict was delayed until February 1763. Meanwhile the battle of words went on until at least sixty-five pamphlets had been published on this one topic, besides uncounted articles and letters in the newspapers.
          From the start the main issue between the writers was whether Britain should retain the whole of Canada (Louisbourg had fallen in 1758, Quebec in 1759, and the surrender of the principal remaining enemy force at Montreal in the next campaign was confidently expected), or should merely restrain the French on the North American continent at a safe distance from the existing British colonies and keep instead the rich sugar-producing island of Guadeloupe (also captured in 1759). It was generally recognized that Britain could not expect to keep all of Canada and the island too. Despite their numbers and vigor, the pamphleteers probably had very little influence on the decisions of the responsible ministers or on the opinions of leaders of the various political factions; for their own reasons these men finally agreed, with dissent only on details, to take Canada and all other French mainland territory east of the Mississippi and to return Guadeloupe and Martinique (captured in 1762). The so-called “Neutral Islands,” chiefly Grenada, the Grenadines, and Tobago, ownership of which had long been disputed, remained in British possession.
          The attitudes and arguments of the writers were greatly influenced by the economic theories they held as individuals and those of the readers they hoped to persuade. This was the late age of English mercantilism, when many men were changing their views on the chief values   the mother country could derive from the possession of colonies. Virtually everyone agreed that colonies were not worth having at all if they did not somehow contribute significantly to the wealth of the parent state, but there had for some time been less unanimity as to how that contribution might best be made.
          Those who adhered to the older view took as their ideal that of the self-sufficing colonial empire in which overseas possessions, differing widely in climate and topography from the homeland, could contribute the raw materials and other products not otherwise available except by purchase from foreign lands. If colonies could produce more of these commodities than could be consumed in the mother country, so much the better, for under proper controls the surpluses could be sold abroad to the benefit of the nation’s foreign exchange. Great Britain’s colonial possessions came closest to meeting this ideal: her tropical possessions in the West Indies and her southern continental colonies supplied such “exotic” staples as sugar and molasses, indigo and other dyestuffs, rice, and tobacco; from Newfoundland and elsewhere in northern coastal waters came quantities of fish, particularly useful for export to the Catholic countries of southern Europe; from various parts of the North American continent came furs and deerskins, lumber, and also large quantities of hemp, and naval stores to free Britain’s merchant marine and the Royal Navy from dependence on Scandinavia; from the middle Atlantic area, the so-called “bread colonies,” surplus foodstuffs could be supplied to the “staple colonies,” permitting them to concentrate their agriculture on the valuable commodities only they could produce; ports on the west coast of Africa supplied the Negro manpower to operate the plantations of the South and the islands. In the minds of many mercantilists of the older school the most highly esteemed of all these colonial areas was that of the sugar islands of the West Indies. The writers of the 1760s who held to this view, therefore, were eager to add the fertile island of Guadeloupe to the British possessions in that region.
          The great expansion in manufacturing activities taking place in England in the eighteenth century, especially important in the Midlands, was, however, leading many Englishmen to value colonies less as sources of raw materials than as markets for the sale of British products. An island in the Caribbean, with only a relatively small white population of planters and their overseers and large numbers of lightly clad Negro slaves, offered far fewer possibilities for the sale of British textiles, metal products, and other manufactured goods than did the middle and northern colonies of the continent, rapidly filling with independent farming families and prosperous merchants, all needing to buy warm clothing and useful household goods, and eager to acquire the articles of comfort and even of luxury that only the mother country could supply. As British exports to the North American continent increased at an amazing rate during the middle decades of the eighteenth century, more and more businessmen and economists came to believe that, valuable as the sugar and tobacco colonies undoubtedly still were as sources of raw materials, the northern colonies with their expanding consumption of British goods were even more important as market areas. Any threat to their continued growth, such as the French created by their “incursions” in the north and west, was a real danger to existing and prospective British markets. Hence the elimination of that threat by the retention of Canada seemed more important than the addition of one more sugar island, however fertile it might be.
          When Franklin joined in the debate he was not personally concerned with the economic aims of either group of English mercantilists; as a colonial he was, of course, less interested in promoting a particular branch of British trade than in protecting the lives and property of his fellow colonists from such losses as the French and their Indian allies had inflicted on them in recent years. Yet, posing as an Englishman in his anonymous writings and directly addressing British readers, he quite understandably wrote for the most part as a thoroughgoing mercantilist and used the arguments of the more recent economic school whose theories supported the decision he hoped would be made.
          His first contribution to the public discussion was the relatively short “Humourous Reasons for Restoring Canada,” in the London Chronicle, Dec. 25–27, 1759 (above, VIII, 449–52); his next and most important treatment of the subject was The Interest of Great Britain Considered, often called “The Canada Pamphlet,” which the London Chronicle, April 15–17, 1760, announced as “This Day” published. This work is closely connected in the public debate with two other pamphlets. In the middle of December 1759, one week before his piece on “Humourous Reasons” was printed, there appeared A Letter Addressed to Two Great Men. The author was almost certainly John Douglas (1721–1807), vicar of High Ercall, Shropshire, protégé of the Earl of Bath, and many years later Bishop of Salisbury. He argued strongly in favor of imposing severe terms on the “perfidious” French and of making the cession of Canada to Great Britain an indispensable condition of the peace treaty: “In a Word, you must keep Canada, otherways you lay the Foundation of another War.” This pamphlet produced prompt replies, of which the one of immediate concern here was entitled Remarks on the Letter Address’d to Two Great Men. In a Letter to the Author of that Piece. Its writer is generally believed to have been William Burke, a reputed “kinsman” of Edmund Burke, and the author of at least one other pamphlet in this controversy. He had recently been appointed secretary and register of Guadeloupe and so had a personal interest in its retention by Great Britain. He vigorously, but politely, attacked the author of A Letter, opposed the retention of Canada, and urged the importance of Guadeloupe as a valuable addition to Britain’s sugar-producing colonies. This pamphlet appeared about a month after A Letter, and induced Franklin to enter the lists in support of the retention of Canada. He took somewhat more time than Burke had done and three months passed before his response appeared. It may be regarded as one of his most important publications in pamphlet form.
          There has been considerable controversy over the authorship of The Interest of Great Britain Considered. At the time, Franklin was generally considered the author; later, credit was often given to Richard Jackson, writing perhaps at Franklin’s instigation as had happened earlier with An Historical Review of the Constitution and Government of Pensylvania; in recent years Franklin’s authorship has been reestablished in the minds of all but a few doubters, though, as Franklin himself seems to have acknowledged, he received some help from his friend and ally Jackson. With this attribution to Franklin the present editors fully concur.
          
          Writing to Lord Kames, May 3, 1760, about two weeks after the pamphlet was published, Franklin said that he had been occupied during the intervals of a recent illness “in writing something of the present Situation of our Affairs in America, in order to give more correct Notions of the British Interest with regard to the Colonies, than those I found many sensible Men possess’d of. Inclos’d you have the Production, such as it is.” This reference could only be to the Canada Pamphlet; no other writing of Franklin’s in this period fits the description. From this quiet assertion of authorship he never deviated, and at no time in his life is he known to have taken credit falsely for another person’s writings.
          When Benjamin Vaughan was preparing his 1779 edition of Franklin’s works he wrote numerous letters to his friend, then in France, asking questions and sending unbound sheets as they came from the printer. On April 9, 1779, Vaughan sent a large packet of sheets and in the accompanying letter discussed specifically his treatment of the Canada Pamphlet: by dividing the whole into sections with appropriate headings and so “making the piece more luminous as to the parts,” Vaughan believed he had “only done you infinitely more credit.” Franklin replied May 5, saying on this matter only “I leave the whole Management of that Edition in your Hands with great Confidence, as I am sure my Pieces will be improv’d by your Attention to the Matters you mention.” If he had not written the pamphlet himself, this would have been the time and place to say so. In the “Addenda et Corrigenda” at the end of the published volume, Vaughan inserted a note to be read at the end of the Canada Pamphlet: “Dr. Franklin has often been heard to say, that in writing this pamphlet, he received considerable assistance from a learned friend who was not willing to be named. Ed.”
          
          The “learned friend” most certainly was Richard Jackson, but his “considerable assistance” might well have been no more than the supplying of some useful material, and need not have extended to include any of the actual composition. One Englishman, however, was sure that Vaughan had done Jackson an injustice. On Jan. 27, 1780, soon after the book appeared, Francis Maseres, cursitor baron of the Exchequer, wrote the editor and compiler that Franklin had written only parts of the Canada Pamphlet. He sent along his own copy of Vaughan’s book with vertical lines marked in the margins to show the parts “which were written by Dr. Franklin.” On the inner pages of the folded sheet containing this letter is a copy of “A memorandum, found in Baron Maseres copy of the book,” and Vaughan’s draft reply. The memorandum begins with the unequivocal statement that “This pamphlet was the joint production of Mr. Jackson and Dr. Franklin.” On the address page of the same sheet is a list of the passages Maseres had marked as the only ones (besides all the footnotes) that Franklin had written. Vaughan replied thanking Maseres and adding that, as to taking notice of this information in a possible second edition, the affair of the pamphlet “has now become too delicate for the Editor to again to [sic] intermeddle in it. He observes that Mr. Jackson’s present claim goes to about ⅔ of the pamphlet.”
          Maseres cited no authority for his assertion of Jackson’s principal authorship of a pamphlet published nearly twenty years earlier, and no evidence has appeared since 1780 to support his identification of the parts he said were written by each of the two men. No statement by Jackson himself has been found which even suggests that he shared in the composition. Nevertheless, numerous writers, bibliographers, and cataloguers, though not all, have accepted Maseres’ statement at face value, some even going so far as to attribute authorship of the whole to Jackson, without crediting Franklin with any share. Within the twentieth century, however, two important pieces of evidence have been discovered to refute Maseres’ identification and to reestablish the belief that Franklin was at least the principal author and probably the only one.
          In 1924 I. Minis Hays, who had edited the Calendar of the Papers of Benjamin Franklin in the Library of the American Philosophical Society, published sixteen years earlier, pointed out that in this collection there were several scattered pages of draft of the Canada Pamphlet in Franklin’s hand. Examination of these pages not only confirms the identification but makes clear that they are part of a draft set down in the actual process of composition. Several of the many changes and corrections are of the sort that would never have appeared if Franklin had been engaged in the improbable task of copying and then revising a draft already written by Jackson. Furthermore, of the five pages in Franklin’s draft four are entirely of passages which Maseres assigned to Jackson and the first lines of the remaining one are also part of what he thought Jackson wrote. To show how unreliable Maseres’ identification was, the parts he did not attribute to Franklin and hence ascribed to Jackson are listed here in the left-hand column and those we know from the draft Franklin certainly composed are in the right. Page and line references are to the text as printed below. The page numbers of the draft are indicated in brackets. Footnotes are not considered in this comparison, since Maseres conceded that Franklin wrote them all.
          
          
            
              Ascribed to Jackson by Maseres
              Surviving draft in Franklin’s hand
            
            
              From beginning to p. 61, l. 7: “or useless.”
              
            
            
              p. 61, l. 11, to p. 65, ls. 23–4: “Supposing then … of government.”
              
            
            
              p. 65, l. 27, to l. 30: “And two … of a neighbour.”
              
            
            
              p. 65, l. 32, to p. 66, l. 12: “Happy it prov’d … and bloodshed.”
              
            
            
              p. 71, l. 11, to p. 74, l. 26: “But to leave … to be apprehended.’”
              
            
            
              p. 77, l. 12, to p. 78, l. 34: “In short … trade increases.”
              
            
            
              p. 79, l. 7, to p. 86, l. 20: “Were the inhabitants … is not so great.”
              

{
[43] p. 79, l. 26, to p. 80, l. 3: “what a difference … to extend their”


[45] p. 80, l. 16, to l. 31: “favourable to … I say, if”


[53] p. 85, l. 18, to ls. 37–8: “it is not true … private property is”


            
            
              p. 87, l. 3, to l. 12: “However this may be … from that kingdom.”
              
            
            
              p. 87, l. 18, to l. 26: “Our trade … as in numbers.”
              [58] p. 87, l. 24, to p. 88, l. 5 “increasing with … inhabitants, and”
            
            
              p. 90, l. 3, to p. 93, ls. 8–9: “Thus much … overturned it.”
              [67] p. 92, l. 9, to l. 21: “Yet with all … that policy which”
            
            
              p. 95, l. 31, “In Guadaloupe,” to the end of the pamphlet.
              
            
          
          
          In 1934 Verner W. Crane produced further documentary evidence to support the belief that Franklin wrote the major part, if not the whole, of the pamphlet. In the Historical Society of Pennsylvania is Franklin’s own copy of Remarks on the Letter Address’d to Two Great Men, the work to which The Interest of Great Britain Considered was a direct reply. Underscoring or marginal lines mark several passages which the Canada Pamphlet specifically rebuts, frequently with quotations or paraphrases from the Remarks. Elsewhere there are a number of marginal notations in Franklin’s hand. While a later binder unfortunately trimmed the pages so closely that some of these notes cannot be reconstructed, Crane amply demonstrated the close connection of these marginalia with the ideas developed in the Canada Pamphlet. “Enough remain,” as he put it, “to indicate clearly that here is the first sketch for Franklin’s reply.” He concluded, and the present editors agree, that the only part of the pamphlet that Jackson may have written—a “dubious possibility” at best—is the relatively short section on the trade with Russia and the medieval trade routes from Asia. These are topics not dealt with in the Remarks or in the surviving pages of the draft. It appears to the editors more probable, however, that the “considerable assistance” of Jackson, which Vaughan said Franklin often acknowledged orally, did not refer to any actual composition, but rather to the supplying of information on topics not already familiar to Franklin. In that case, it would be a reasonable guess that Jackson’s chief contribution was the data on which Franklin based this short passage on Russian and Asiatic trade.
          At the end of the pamphlet Franklin reprinted almost the whole of his “Observations concerning the Increase of Mankind,” written in 1751 (above, IV, 227–34, and not reproduced here) to support his arguments on the steadily increasing value of the continental colonies as markets for British manufactures, and he concluded with two pages of comparative statistics on British exports to North America and the West Indies.
          
          This pamphlet was Franklin’s first large-scale attempt to influence the British on a matter of major public policy. It shows him, though a colonial, thinking in terms of broad imperial interests. While he discusses the argument that the retention of Canada might lead in time to the independence of the older colonies, he does so only to refute the charge, and he urges that fair and considerate treatment by Great Britain would effectively prevent any move toward separation. “The waves do not rise, but when the winds blow.” There is no reason to believe that Franklin was insincere in his treatment of this topic; on the contrary, the heavy stress he places here on the promotion of trade between the mother country and the colonies as an enduring bond between them shows him as being at this time an ardent supporter of the connection and an advocate of increasing, not diminishing, its economic base.
         
          The Interest OF Great Britain With Regard to her Colonies.
          I have perused with no small pleasure the Letter addressed to Two Great Men, and the Remarks on that letter. It is not merely from the beauty, the force and perspicuity of expression, or the general elegance of manner conspicuous in both pamphlets, that my pleasure chiefly arises; it is rather from this, that I have lived to see subjects of the greatest importance to this nation publickly discussed without party views, or party heat, with decency and politeness, and with no other warmth than what a zeal for the honour and happiness of our king and country may inspire; and this by writers whose understanding (however they may differ from each other) appears not unequal to their candour and the uprightness of their intention.
          But, as great abilities have not always the best information, there are, I apprehend, in the Remarks some opinions not well founded, and some mistakes of so important a nature, as to render a few observations on them necessary for the better information of the publick.
          The author of the Letter, who must be every way best able to support his own sentiments, will, I hope, excuse me, if I seem officiously to interfere; when he considers, that the spirit of patriotism, like other qualities good and bad, is catching; and that his long silence since the Remarks appeared has made us despair of seeing the subject farther discussed by his masterly hand. The ingenious and candid remarker, too, who must have been misled himself before he employed his skill and address to mislead others, will certainly, since he declares he aims at no seduction,
   *Remarks, p. 6.
 be disposed to excuse even the weakest effort to prevent it.
          And surely if the general opinions that possess the minds of the people may possibly be of consequence in publick affairs, it must be fit to set those opinions right. If there is danger, as the remarker supposes, that “extravagant expectations” may embarass “a virtuous and able ministry,” and “render the negotiation for peace a work of infinite difficulty;”
   †Remarks, p. 7.
 there is no less danger that expectations too low, thro’ want of proper information, may have a contrary effect, may make even a virtuous and able ministry less anxious, and less attentive to the obtaining points, in which the honour and interest of the nation are essentially concerned; and the people less hearty in supporting such a ministry and its measures.
          The people of this nation are indeed respectable, not for their numbers only, but for their understanding and their publick spirit: they manifest the first, by their universal approbation of the late prudent and vigorous measures, and the confidence they so justly repose in a wise and good prince, and an honest and able administration; the latter they have demonstrated by the immense supplies granted in parliament unanimously, and paid through the whole kingdom with chearfulness. And since to this spirit and these supplies our “victories and successes”
   ‡Remarks, p. 7.
 have in great measure been owing, is it quite right, is it generous to say, with the remarker, that the people “had no share in acquiring them?” The mere mob he cannot mean, even where he speaks of the madness of the people; for the madness of the mob must be too feeble and impotent, arm’d as the government of this country at present is, to “over-rule,” 
   §Remarks, p. 7.
 even in the slightest instances, the “virtue and moderation” of a firm and steady ministry.
          While the war continues, its final event is quite uncertain. The Victorious of this year may be the Vanquish’d of the next. It may therefore be too early to say, what advantages we ought absolutely to insist on, and make the sine quibus non of a peace. If the necessity of our affairs should oblige us to accept of terms less advantageous than our present successes seem to promise us, an intelligent people as ours is, must see that necessity, and will acquiesce. But as a peace, when it is made, may be made hastily; and as the unhappy continuance of the war affords us time to consider, among several advantages gain’d or to be gain’d, which of them may be most for our interest to retain, if some and not all may possibly be retained; I do not blame the public disquisition of these points, as premature or useless. Light often arises from a collision of opinions, as fire from flint and steel; and if we can obtain the benefit of the light, without danger from the heat sometimes produc’d by controversy, why should we discourage it?
          Supposing then, that heaven may still continue to bless his Majesty’s arms, and that the event of this just war may put it in our power to retain some of our conquests at the making of a peace; let us consider whether we are to confine ourselves to those possessions only that were “the objects for which we began the war.”
   *Remarks, p. 19.
 This the remarker seems to think right, when the question relates to ‘Canada, properly so called,’ it having never been ‘mentioned as one of those objects in any of our memorials or declarations, or in any national or public act whatsoever.’ But the gentleman himself will probably agree, that if the cession of Canada would be a real advantage to us, we may demand it under his second head, as an “indemnification for the charges incurred” in recovering our just rights; otherwise according to his own principles the demand of Guadaloupe can have no foundation.
          That “our claims before the war were large enough for possession and for security too,”
   †Ibid.
 tho’ it seems a clear point with the ingenious remarker, is, I own, not so with me. I am rather of the contrary opinion, and shall presently give my reasons. But first let me observe, that we did not make those claims because they were large enough for security, but because we could rightfully claim no more. Advantages gain’d in the course of this war, may increase the extent of our rights. Our claims before the war contain’d some security; but that is no reason why we should neglect acquiring more when the demand of more is become reasonable. It may be reasonable in the case of America to ask for the security recommended by the author of the letter, tho’
   ‡P. 30 of the Letter, and p. 21 of the Remarks.
 it would be preposterous to do it in many other cases: his propos’d demand is founded on the little value of Canada to the French; the right we have to ask, and the power we may have to insist on an indemnification for our expences; the difficulty the French themselves will be under of restraining their restless subjects in America from encroaching on our limits and disturbing our trade; and the difficulty on our parts of preventing encroachments that may possibly exist many years without coming to our knowledge. But the remarker “does not see why the arguments employ’d concerning a security for a peaceable behaviour in Canada, would not be equally cogent for calling for the same security in Europe.”
   *Remarks, p. 24.
 On a little farther reflection, he must I think be sensible, that the circumstances of the two cases are widely different. Here we are separated by the best and clearest of boundaries, the ocean, and we have people in or near every part of our territory. Any attempt to encroach upon us, by building a fort, even in the obscurest corner of these islands, must therefore be known and prevented immediately. The aggressors also must be known, and the nation they belong to would be accountable for their aggression. In America it is quite otherwise. A vast wilderness thinly or scarce at all peopled, conceals with ease the march of troops and workmen. Important passes may be seiz’d within our limits and forts built in a month, at a small expence, that may cost us an age, and a million to remove. Dear experience has taught us this. But what is still worse, the wide extended forests between our settlements and theirs, are inhabited by barbarous tribes of savages that delight in war and take pride in murder, subjects properly neither of the French nor English, but strongly attach’d to the former by the art and indefatigable industry of priests, similarity of superstitions, and frequent family alliances. These are easily, and have been continually, instigated to fall upon and massacre our planters, even in times of full peace between the two crowns, to the certain diminution of our people and the contraction of our settlements.
   
   †A very intelligent writer of that country, Dr. Clark, in his Observations on the late and present Conduct of the French, &c. printed at Boston 1755, says,



   
   ‘The Indians in the French interest are, upon all proper opportunities, instigated by their priests, who have generally the chief management of their public councils, to acts of hostility against the English, even in time of profound peace between the two crowns. Of this there are many undeniable instances: The war between the Indians and the colonies of the Massachusetts Bay and New Hampshire, in 1723, by which those colonies suffered so much damage, was begun by the instigation of the French; their supplies were from them, and there are now original letters of several Jesuits to be produced, whereby it evidently appears, that they were continually animating the Indians, when almost tired with the war, to a farther prosecution of it. The French not only excited the Indians, and supported them, but joined their own forces with them in all the late hostilities that have been committed within his Majesty’s province of Nova Scotia. And from an intercepted letter this year from the Jesuit at Penobscot, and from other information, it is certain that they have been using their utmost endeavours to excite the Indians to new acts of hostility against his Majesty’s colony of the Massachusetts Bay, and some have been committed. The French not only excite the Indians to acts of hostility, but reward them for it, by buying the English prisoners of them; for the ransom of each of which they afterwards demand of us the price that is usually given for a slave in these colonies. They do this under the specious pretence of rescuing the poor prisoners from the cruelties and barbarities of the savages; but in reality to encourage them to continue their depredations, as they can by this means get more by hunting the English than by hunting wild-beasts; and the French at the same time are thereby enabled to keep up a large body of Indians entirely at the expence of the English.’

 And tho’ it is known they are supply’d by the French and carry their prisoners to them, we can by complaining obtain no redress, as the governors of Canada have a ready excuse, that the Indians are an independent people, over whom they have no power, and for whose actions they are therefore not accountable. Surely circumstances so widely different, may reasonably authorise different demands of security in America, from such as are usual or necessary in Europe.
          The remarker, however, thinks, that our real dependance for keeping “France or any other nation true to her engagements, must not be in demanding securities which no nation whilst independent can give, but on our own strength and our own vigilance.”
   *Remarks, p. 25.
 No nation that has carried on a war with disadvantage, and is unable to continue it, can be said, under such circumstances, to be independent; and while either side thinks itself in a condition to demand an indemnification, there is no man in his senses, but will, caeteris paribus prefer an indemnification that is a cheaper and more effectual security than any other he can think of. Nations in this situation demand and cede countries by almost every treaty of peace that is made. The French part of the island of St. Christophers was added to Great Britain in circumstances altogether similar to those in which a few months may probably place the country of Canada. Farther security has always been deemed a motive with a conqueror to be less moderate; and even the vanquish’d insist upon security as a reason for demanding what they acknowledge they could not otherwise properly ask. The security of the frontier of France on the side of the Netherlands, was always considered, in the negotiation that began at Gertruydenburgh, and ended with that war. For the same reason they demanded and had Cape Breton. But a war concluded to the advantage of France has always added something to the power, either of France or the house of Bourbon. Even that of 1733, which she commenced with declarations of her having no ambitious views, and which finished by a treaty at which the ministers of France repeatedly declared that she desired nothing for herself, in effect gained for her Lorrain, an indemnification ten times the value of all her North American possessions.
          
          In short, security and quiet of princes and states have ever been deemed sufficient reasons, when supported by power, for disposing of rights; and such disposition has never been looked on as want of moderation. It has always been the foundation of the most general treaties. The security of Germany was the argument for yielding considerable possessions there to the Swedes: and the security of Europe divided the Spanish monarchy, by the partition treaty, made between powers who had no other right to dispose of any part of it. There can be no cession that is not supposed at least, to increase the power of the party to whom it is made. It is enough that he has a right to ask it, and that he does it not merely to serve the purposes of a dangerous ambition. Canada in the hands of Britain, will endanger the kingdom of France as little as any other cession; and from its situation and circumstances cannot be hurtful to any other state. Rather, if peace be an advantage, this cession may be such to all Europe. The present war teaches us, that disputes arising in America, may be an occasion of embroiling nations who have no concerns there. If the French remain in Canada and Louisiana, fix the boundaries as you will between us and them, we must border on each other for more than 1500 miles. The people that inhabit the frontiers, are generally the refuse of both nations, often of the worst morals and the least discretion, remote from the eye, the prudence, and the restraint of government. Injuries are therefore frequently, in some part or other of so long a frontier, committed on both sides, resentment provoked, the colonies first engaged, and then the mother countries. And two great nations can scarce be at war in Europe, but some other prince or state thinks it a convenient opportunity, to revive some ancient claim, seize some advantage, obtain some territory, or enlarge some power at the expence of a neighbour. The flames of war once kindled, often spread far and wide, and the mischief is infinite. Happy it prov’d to both nations, that the Dutch were prevailed on finally to cede the New Netherlands (now the province of New York) to us at the peace of 1674; a peace that has ever since continued between us, but must have been frequently disturbed, if they had retained the possession of that country, bordering several hundred miles on our colonies of Pensilvania westward, Connecticut and the Massachusetts eastward. Nor is it to be wondred at that people of different language, religion, and manners, should in those remote parts engage in frequent quarrels, when we find, that even the people of our own colonies have frequently been so exasperated against each other in their disputes about boundaries, as to proceed to open violence and bloodshed.
          But the remarker thinks we shall be sufficiently secure in America, if we “raise English forts at such passes as may at once make us respectable to the French and to the Indian nations.”
   *Remarks, p. 25.
 The security desirable in America, may be considered as of three kinds; 1. A security of possession, that the French shall not drive us out of the country. 2. A security of our planters from the inroads of savages, and the murders committed by them. 3. A security that the British nation shall not be oblig’d on every new war to repeat the immense expence occasion’d by this, to defend its possessions in America. Forts in the most important passes, may, I acknowledge be of use to obtain the first kind of security: but as those situations are far advanc’d beyond the inhabitants, the expence of maintaining and supplying the garrisons, will be very great even in time of full peace, and immense on every interruption of it; as it is easy for skulking parties of the enemy in such long roads thro’ the woods, to intercept and cut off our convoys, unless guarded continually by great bodies of men. The second kind of security, will not be obtained by such forts, unless they were connected by a wall like that of China, from one end of our settlements to the other. If the Indians when at war, march’d like the Europeans, with great armies, heavy cannon, baggage and carriages, the passes thro’ which alone such armies could penetrate our country or receive their supplies, being secur’d, all might be sufficiently secure; but the case is widely different. They go to war, as they call it, in small parties, from fifty men down to five. Their hunting life has made them acquainted with the whole country, and scarce any part of it is impracticable to such a party. They can travel thro’ the woods even by night, and know how to conceal their tracks. They pass easily between your forts undiscover’d; and privately approach the settlements of your frontier inhabitants. They need no convoys of provisions to follow them; for whether they are shifting from place to place in the woods, or lying in wait for an opportunity to strike a blow, every thicket and every stream furnishes so small a number with sufficient subsistence. When they have surpriz’d separately, and murder’d and scalp’d a dozen families, they are gone with inconceivable expedition thro’ unknown ways, and ’tis very rare that pursuers have any chance of coming up with them.
   
   *‘Although the Indians live scattered, as a hunter’s life requires, they may be collected together from almost any distance, as they can find their subsistence from their gun in their travelling. But let the number of the Indians be what it will, they are not formidable merely on account of their numbers; there are many other circumstances that give them a great advantage over the English. The English inhabitants, though numerous, are extended over a large tract of land, 500 leagues in length on the sea-shore; and although some of their trading towns are thick settled, their settlements in the country towns must be at a distance from each other: besides, that in a new country where lands are cheap, people are fond of acquiring large tracts to themselves; and therefore in the out settlements, they must be more remote: and as the people that move out are generally poor, they sit down either where they can easiest procure land, or soonest raise a subsistence. Add to this, that the English have fixed settled habitations, the easiest and shortest passages to which the Indians, by constantly hunting in the woods, are perfectly well acquainted with; whereas the English know little or nothing of the Indian country nor of the passages thro’ the woods that lead to it. The Indian way of making war is by sudden attacks upon exposed places; and as soon as they have done mischief, they retire and either go home by the same or some different rout, as they think safest; or go to some other place at a distance to renew their stroke. If a sufficient party should happily be ready to pursue them, it is a great chance, whether in a country consisting of woods and swamps which the English are not acquainted with, the enemy do not lie in ambush for them in some convenient place, and from thence destroy them. If this should not be the case, but the English should pursue them, as soon as they have gained the rivers, by means of their canoes, to the use of which they are brought up from their infancy, they presently get out of their reach: further, if a body of men were to march into their country to the places where they are settled, they can, upon the least notice, without great disadvantage, quit their present habitations, and betake themselves to new ones.’ Clark’s Observations, p. 13.



   
   ‘It has been already remarked, that the tribes of the Indians living upon the lakes and rivers that run upon the back of the English settlements in North America, are very numerous, and can furnish a great number of fighting men, all perfectly well acquainted with the use of arms as soon as capable of carrying them, as they get the whole of their subsistence from hunting; and that this army, large as it may be, can be maintained by the French without any expence. From their numbers, their situation, and the rivers that run into the English settlements, it is easy to conceive that they can at any time make an attack upon, and constantly annoy as many of the exposed English settlements as they please, and those at any distance from each other. The effects of such incursions have been too severely felt by many of the British colonies, not to be very well known. The entire breaking up places that had been for a considerable time settled at a great expence, both of labour and money; burning the houses, destroying the stock, killing and making prisoners great numbers of the inhabitants, with all the cruel usage they meet with in their captivity, is only a part of the scene. All other places that are exposed are kept in continual terror; the lands lie waste and uncultivated from the danger that attends those that shall presume to work upon them: besides the immense charge the governments must be at in a very ineffectual manner to defend their extended frontiers; and all this from the influence the French have had over, but comparatively, a few of the Indians. To the same or greater evils still will every one of the colonies be exposed, whenever the same influence shall be extended to the whole body of them.’ Ibid, p. 20.

 In short, long experience has taught our planters, that they cannot rely upon forts as a security against Indians: The inhabitants of Hackney might as well rely upon the tower of London to secure them against highwaymen and housebreakers. As to the third kind of security, that we shall not in a few years, have all we have now done to do over again in America; and be oblig’d to employ the same number of troops, and ships, at the same immense expence to defend our possessions there, while we are in proportion weaken’d here: such forts I think cannot prevent this. During a peace, it is not to be doubted the French, who are adroit at fortifying, will likewise erect forts in the most advantageous places of the country we leave them, which will make it more difficult than ever to be reduc’d in case of another war. We know by the experience of this war, how extremely difficult it is to march an army thro’ the American woods, with its necessary cannon and stores, sufficient to reduce a very slight fort. The accounts at the treasury will tell you what amazing sums we have necessarily spent in the expeditions against two very trifling forts, Duquesne and Crown Point. While the French retain their influence over the Indians, they can easily keep our long extended frontier in continual alarm, by a very few of those people; and with a small number of regulars and militia, in such a country, we find they can keep an army of ours in full employ for several years. We therefore shall not need to be told by our colonies, that if we leave Canada, however circumscrib’d, to the French, “we have done nothing;”
   *Remarks, p. 26.
 we shall soon be made sensible ourselves of this truth, and to our cost.
          I would not be understood to deny that even if we subdue and retain Canada, some few forts may be of use to secure the goods of the traders, and protect the commerce, in case of any sudden misunderstanding with any tribe of Indians: but these forts will be best under the care of the colonies interested in the Indian trade, and garrison’d by their provincial forces, and at their own expence. Their own interest will then induce the American governments to take care of such forts in proportion to their importance; and see that the officers keep their corps full and mind their duty. But any troops of ours plac’d there and accountable here, would, in such remote and obscure places and at so great a distance from the eye and inspection of superiors, soon become of little consequence, even tho’ the French were left in possession of Canada. If the four independent companies maintained by the Crown in New York more than forty years, at a great expence, consisted, for most part of the time, of faggots chiefly; if their officers enjoy’d their places as sine cures, and were only, as a writer 
   *Douglass.
 of that country stiles them, a kind of military monks; if this was the state of troops posted in a populous country, where the imposition could not be so well conceal’d; what may we expect will be the case of those that shall be posted two, three or four hundred miles from the inhabitants, in such obscure and remote places as Crown Point, Oswego, Duquesne, or Niagara? they would scarce be even faggots; they would dwindle to meer names upon paper, and appear no where but upon the muster rolls.
          Now all the kinds of security we have mention’d are obtain’d by subduing and retaining Canada. Our present possessions in America, are secur’d; our planters will no longer be massacred by the Indians, who depending absolutely on us for what are now become the necessaries of life to them, guns, powder, hatchets, knives, and cloathing; and having no other Europeans near, that can either supply them, or instigate them against us; there is no doubt of their being always dispos’d, if we treat them with common justice, to live in perpetual peace with us. And with regard to France, she cannot in case of another war, put us to the immense expence of defending that long extended frontier; we shall then, as it were, have our backs against a wall in America, the sea-coast will be easily protected by our superior naval power; and here “our own watchfulness and our own strength” will be properly, and cannot but be successfully employed. In this situation the force now employ’d in that part of the world, may be spar’d for any other service here or elsewhere; so that both the offensive and defensive strength of the British empire on the whole will be greatly increased.
          But to leave the French in possession of Canada when it is in our power to remove them, and depend, as the remarker proposes, on our own “strength and watchfulness”
   *P. 25.
 to prevent the mischiefs that may attend it, seems neither safe nor prudent. Happy as we now are, under the best of kings, and in the prospect of a succession promising every felicity a nation was ever bless’d with: happy too in the wisdom and vigour of every part of the administration, particularly that part whose peculiar province is the British plantations, a province every true Englishman sees with pleasure under the principal direction of a nobleman, as much distinguish’d by his great capacity, as by his unwearied and disinterested application to this important department; we cannot, we ought not to promise ourselves the uninterrupted continuance of those blessings. The safety of a considerable part of the state, and the interest of the whole are not to be trusted to the wisdom and vigor of future administrations, when a security is to be had more effectual, more constant, and much less expensive. They who can be moved by the apprehension of dangers so remote as that of the future independence of our colonies (a point I shall hereafter consider) seem scarcely consistent with themselves when they suppose we may rely on the wisdom and vigour of an administration for their safety.
          I should indeed think it less material whether Canada were ceded to us or not, if I had in view only the security of possession in our colonies. I entirely agree with the Remarker, that we are in North America “a far greater continental as well as naval power;” and that only cowardice or ignorance can subject our colonies there to a French conquest. But for the same reason I disagree with him widely upon another point. I do not think that our “blood and treasure has been expended,” as he intimates, “in the cause of the colonies,” and that we are “making conquests for them:”
   *Remarks, p. 26.
 yet I believe this is too common an error. I do not say they are altogether unconcerned in the event. The inhabitants of them are, in common with the other subjects of Great Britain, anxious for the glory of her crown, the extent of her power and commerce, the welfare and future repose of the whole British people. They could not therefore but take a large share in the affronts offered to Britain, and have been animated with a truely British spirit to exert themselves beyond their strength, and against their evident interest. Yet so unfortunate have they been, that their virtue has made against them; for upon no better foundation than this, have they been supposed the authors of a war carried on for their advantage only. It is a great mistake to imagine that the American country in question between Great Britain and France, is claimed as the property of any individuals or publick body in America, or that the possession of it by Great Britain, is likely, in any lucrative view, to redound at all to the advantage of any person there. On the other hand, the bulk of the inhabitants of North America are land-owners, whose lands are inferior in value to those of Britain, only by the want of an equal number of people. It is true the accession of the large territory claimed before the war began, especially if that be secured by the possession of Canada, will tend to the increase of the British subjects faster than if they had been confin’d within the mountains: yet the increase within the mountains only, would evidently make the comparative population equal to that of Great Britain much sooner than it can be expected when our people are spread over a country six times as large. I think this is the only point of light in which this question is to be viewed, and is the only one in which any of the colonies are concerned. No colony, no possessor of lands in any colony, therefore wishes for conquests, or can be benefited by them, otherwise than as they may be a means of securing peace on their borders. No considerable advantage has resulted to the colonies by the conquests of this war, or can result from confirming them by the peace, but what they must enjoy in common with the rest of the British people; with this evident drawback from their share of these advantages, that they will necessarily lessen, or at least prevent the increase of the value of what makes the principal part of their private property. A people spread thro’ the whole tract of country on this side the Mississipi, and secured by Canada in our hands, would probably for some centuries find employment in agriculture, and thereby free us at home effectually from our fears of American manufactures. Unprejudic’d men well know that all the penal and prohibitory laws that ever were thought on, will not be sufficient to prevent manufactures in a country whose inhabitants surpass the number that can subsist by the husbandry of it. That this will be the case in America soon, if our people remain confined within the mountains, and almost as soon should it be unsafe for them to live beyond, tho’ the country be ceded to us, no man acquainted with political and commercial history can doubt. Manufactures are founded in poverty. It is the multitude of poor without land in a country, and who must work for others at low wages or starve, that enables undertakers to carry on a manufacture, and afford it cheap enough to prevent the importation of the same kind from abroad, and to bear the expence of its own exportation. But no man who can have a piece of land of his own, sufficient by his labour to subsist his family in plenty, is poor enough to be a manufacturer and work for a master. Hence while there is land enough in America for our people, there can never be manufactures to any amount or value. It is a striking observation of a very able pen, that the natural livelihood of the thin inhabitants of a forest country, is hunting; that of a greater number, pasturage; that of a middling population, agriculture; and that of the greatest, manufactures; which last must subsist the bulk of the people in a full country, or they must be subsisted by charity, or perish. The extended population, therefore, that is most advantageous to Great Britain, will be best effected, because only effectually secur’d by our possession of Canada. So far as the being of our present colonies in North America is concerned, I think indeed with the remarker, that the French there are not “an enemy to be apprehended,”
   *Remarks, p. 27.
 but the expression is too vague to be applicable to the present, or indeed to any other case. Algiers, Tunis and Tripoli, unequal as they are to this nation in power and numbers of people, are enemies to be still apprehended; and the Highlanders of Scotland have been so for many ages by the greatest princes of Scotland and Britain. The wild Irish were able to give a great deal of disturbance even to Queen Elizabeth, and cost her more blood and treasure than her war with Spain. Canada in the hands of France has always stinted the growth of our colonies: In the course of this war, and indeed before it, has disturb’d and vex’d even the best and strongest of them, has found means to murder thousands of their people and unsettle a great part of their country. Much more able will it be to starve the growth of an infant settlement. Canada has also found means to make this nation spend two or three millions a year in America; and a people, how small soever, that in their present situation, can do this as often as we have a war with them, is methinks, “an enemy to be apprehended.”
          Our North American colonies are to be considered as the frontier of the British empire on that side. The frontier of any dominion being attack’d, it becomes not merely “the cause” of the people immediately affected, (the inhabitants of that frontier) but properly “the cause” of the whole body. Where the frontier people owe and pay obedience, there they have a right to look for protection. No political proposition is better established than this. It is therefore invidious to represent the “blood and treasure” spent in this war, as spent in “the cause of the colonies” only, and that they are “absurd and ungrateful” if they think we have done nothing unless we “make conquests for them,” and reduce Canada to gratify their “vain ambition,” &c. It will not be a conquest for them, nor gratify any vain ambition of theirs. It will be a conquest for the whole, and all our people will, in the increase of trade and the ease of taxes, find the advantage of it. Should we be obliged at any time to make a war for the protection of our commerce, and to secure the exportation of our manufactures, would it be fair to represent such a war merely as blood and treasure spent in the cause of the weavers of Yorkshire, Norwich, or the West, the cutlers of Sheffield, or the button-makers of Birmingham? I hope it will appear before I end these sheets, that if ever there was a national war, this is truly such a one: a war in which the interest of the whole nation is directly and fundamentally concerned.
          Those who would be thought deeply skilled in human nature, affect to discover self-interested views every where at the bottom of the fairest, the most generous conduct. Suspicions and charges of this kind, meet with ready reception and belief in the minds even of the multitude; and therefore less acuteness and address than the remarker is possessed of, would be sufficient to persuade the nation generally, that all the zeal and spirit manifested and exerted by the colonies in this war, was only in “their own cause” to “make conquests for themselves,” to engage us to make more for them, to gratify their own “vain ambition.” But should they now humbly address the mother country in the terms and the sentiments of the remarker, return her their grateful acknowledgments for the blood and treasure she had spent in “their cause,” confess that enough had been done “for them;” allow that “English forts raised in proper passes, will, with the wisdom and vigour of her administration” be a sufficient future protection; express their desires that their people may be confined within the mountains, lest if they are suffered to spread and extend themselves in the fertile and pleasant country on the other side, they should “increase infinitely from all causes,” “live wholly on their own labour” and become independent; beg therefore that the French may be suffered to remain in possession of Canada, as their neighbourhood may be useful to prevent our increase; and the removing them may “in its consequences be even dangerous.”
   *Remarks, p. 50, 51.
 I say, should such an address from the colonies make its appearance here, though, according to the remarker, it would be a most just and reasonable one; would it not, might it not with more justice be answered; We understand you, gentlemen, perfectly well: you have only your own interest in view: you want to have the people confined within your present limits, that in a few years the lands you are possessed of may increase tenfold in value! you want to reduce the price of labour by increasing numbers on the same territory, that you may be able to set up manufactures and vie with your mother country! you would have your people kept in a body, that you may be more able to dispute the commands of the crown, and obtain an independency. You would have the French left in Canada, to exercise your military virtue, and make you a warlike people, that you may have more confidence to embark in schemes of disobedience, and greater ability to support them! You have tasted too, the sweets of TWO or THREE MILLIONS Sterling per annum spent among you by our fleets and forces, and you are unwilling to be without a pretence for kindling up another war, and thereby occasioning a repetition of the same delightful doses! But gentlemen, allow us to understand our interest a little likewise: we shall remove the French from Canada that you may live in peace, and we be no more drained by your quarrels. You shall have land enough to cultivate, that you may have neither necessity nor inclination to go into manufactures, and we will manufacture for you and govern you.
          A reader of the remarks may be apt to say; if this writer would have us restore Canada on principles of moderation, how can we consistent with those principles, retain Guadaloup, which he represents of so much greater value! I will endeavour to explain this, because by doing it I shall have an opportunity of showing the truth and good sense of the answer to the interested application I have just supposed. The author then is only apparently and not really inconsistent with himself. If we can obtain the credit of moderation by restoring Canada, it is well: but we should, however, restore it at all events; because it would not only be of no use to us, but “the possession of it (in his opinion) may in its consequence be dangerous.”
   *Remarks, p. 50, 51.
 As how? Why, plainly, (at length it comes out) if the French are not left there to check the growth of our colonies, “they will extend themselves almost without bounds into the in-land parts, and increase infinitely from all causes; becoming a numerous, hardy, independent people, possessed of a strong country, communicating little or not at all with England, living wholly on their own labour, and in process of time knowing little and enquiring little about the mother country.” In short, according to this writer, our present colonies are large enough and numerous enough, and the French ought to be left in North America to prevent their increase, lest they become not only useless but dangerous to Britain.
          I agree with the gentleman, that with Canada in our possession, our people in America will increase amazingly. I know, that their common rate of increase, where they are not molested by the enemy, is doubling their numbers every twenty five years by natural generation only, exclusive of the accession of foreigners.
   †The reason of this greater increase in America than in Europe, is, that in old settled countries, all trades, farms, offices, and employments are full, and many people refrain marrying till they see an opening, in which they can settle themselves, with a reasonable prospect of maintaining a family: but in America, it being easy to obtain land which with moderate labour will afford subsistence and something to spare, people marry more readily and earlier in life, whence arises a numerous offspring and the swift population of those countries. ’Tis a common error that we cannot fill our provinces or increase the number of them, without draining this nation of its people. The increment alone of our present colonies is sufficient for both those purposes.
 I think this increase continuing, would probably in a century more, make the number of British subjects on that side the water more numerous than they now are on this; but I am far from entertaining on that account, any fears of their becoming either useless or dangerous to us; and I look on those fears, to be merely imaginary and without any probable foundation. The remarker is reserv’d in giving his reasons, as in his opinion this “is not a fit subject for discussion.” I shall give mine, because I conceive it a subject necessary to be discuss’d; and the rather, as those fears how groundless and chimerical soever, may by possessing the multitude, possibly induce the ablest ministry to conform to them against their own judgment, and thereby prevent the assuring to the British name and nation a stability and permanency that no man acquainted with history durst have hoped for, ’till our American possessions opened the pleasing prospect.
          The remarker thinks that our people in America, “finding no check from Canada would extend themselves almost without bounds into the inland parts, and increase infinitely from all causes.” The very reason he assigns for their so extending, and which is indeed the true one, their being “invited to it by the pleasantness, fertility and plenty of the country,” may satisfy us, that this extension will continue to proceed as long as there remains any pleasant fertile country within their reach. And if we even suppose them confin’d by the waters of the Mississipi westward, and by those of St. Laurence and the lakes to the northward, yet still we shall leave them room enough to increase even in the sparse manner of settling now practis’d there, till they amount to perhaps a hundred millions of souls. This must take some centuries to fulfil, and in the mean time, this nation must necessarily supply them with the manufactures they consume, because the new settlers will be employ’d in agriculture, and the new settlements will so continually draw off the spare hands from the old, that our present colonies will not, during the period we have mention’d find themselves in a condition to manufacture even for their own inhabitants, to any considerable degree, much less for those who are settling behind them. Thus our trade must, till that country becomes as fully peopled as England, that is for centuries to come, be continually increasing, and with it our naval power; because the ocean is between us and them, and our ships and seamen must increase as that trade increases.
          The human body and the political differ in this, that the first is limited by nature to a certain stature, which, when attain’d, it cannot, ordinarily, exceed; the other by better government and more prudent police, as well as by change of manners and other circumstances, often takes fresh starts of growth, after being long at a stand; and may add tenfold to the dimensions it had for ages been confined to. The mother being of full stature, is in a few years equal’d by a growing daughter: but in the case of a mother country and her colonies, it is quite different. The growth of the children tends to encrease the growth of the mother, and so the difference and superiority is longer preserv’d.
          Were the inhabitants of this island limited to their present number by any thing in nature, or by unchangeable circumstances, the equality of population between the two countries might indeed sooner come to pass: but sure experience in those parts of the island where manufactures have been introduc’d, teaches us, that people increase and multiply in proportion as the means and facility of gaining a livelihood increase; and that this island, if they could be employed, is capable of supporting ten times its present number of people. In proportion therefore, as the demand increases for the manufactures of Britain, by the increase of people in her colonies, the numbers of her people at home will increase, and with them the strength as well as the wealth of the nation. For satisfaction in this point let the reader compare in his mind the number and force of our present fleets, with our fleet in Queen Elizabeth’s time
   *Viz. 40 sail, none of more than 40 guns.
 before we had colonies. Let him compare the antient with the present state of our towns and ports on our western coast, Manchester, Liverpool, Kendal, Lancaster, Glasgow, and the countries round them, that trade with and manufacture for our colonies, not to mention Leeds, Halifax, Sheffield and Birmingham, and consider what a difference there is in the numbers of people, buildings, rents, and the value of land and of the produce of land, even if he goes back no farther than is within man’s memory. Let him compare those countries with others on this same island, where manufactures have not yet extended themselves, observe the present difference, and reflect how much greater our strength may be, if numbers give strength, when our manufacturers shall occupy every part of the island where they can possibly be subsisted.
          But, say the objectors, “there is a certain distance from the sea, in America, beyond which the expence of carriage will put a stop to the sale and consumption of your manufactures; and this, with the difficulty of making returns for them, will oblige the inhabitants to manufacture for themselves; of course, if you suffer your people to extend their settlements beyond that distance, your people become useless to you:” and this distance is limited by some to 200 miles, by others to the Apalachian mountains. Not to insist on a very plain truth, that no part of a dominion, from whence a government may on occasion draw supplies and aids both of men of money, tho’ at too great a distance to be supply’d with manufactures from some other part, is therefore to be deem’d useless to the whole; I shall endeavour to show that these imaginary limits of utility, even in point of commerce are much too narrow.
          The inland parts of the continent of Europe are much farther from the sea than the limits of settlement proposed for America. Germany is full of tradesmen and artificers of all kinds, and the governments there, are not all of them always favourable to the commerce of Britain, yet it is a well-known fact, that our manufactures find their way even into the heart of Germany. Ask the great manufacturers and merchants of the Leeds, Sheffield, Birmingham, Manchester and Norwich goods, and they will tell you, that some of them send their riders frequently thro’ France or Spain and Italy, up to Vienna and back thro’ the middle and northern parts of Germany, to show samples of their wares and collect orders, which they receive by almost every mail, to a vast amount. Whatever charges arise on the carriage of goods, are added to the value, and all paid by the consumer. If these nations over whom we have no government, over whose consumption we can have no influence, but what arises from the cheapness and goodness of our wares; whose trade, manufactures, or commercial connections are not subject to the controul of our laws, as those of our colonies certainly are in some degree: I say, if these nations purchase and consume such quantities of our goods, notwithstanding the remoteness of their situation from the sea; how much less likely is it that the settlers in America, who must for ages be employ’d in agriculture chiefly, should make cheaper for themselves the goods our manufacturers at present supply them with; even if we suppose the carriage five, six or seven hundred miles from the sea as difficult and expensive as the like distance into Germany: whereas in the latter, the natural distances are frequently doubled by political obstructions, I mean the intermix’d territories and clashing interests of princes. But when we consider that the inland parts of America are penetrated by great navigable rivers; that there are a number of great lakes, communicating with each other, with those rivers and with the sea, very small portages here and there excepted;
   *From New York into lake Ontario, the land carriage of the several portages altogether, amounts to but about 27 miles. From lake Ontario into lake Erie, the land carriage at Niagara is but about 12 miles. All the lakes above Niagara communicate by navigable straits, so that no land carriage is necessary, to go out of one into another. From Presqu’ isle on lake Erie, there are but 15 miles land-carriage, and that a good waggon road, to Beef River a branch of the Ohio, which brings you into a navigation of many thousand miles inland, if you take together the Ohio, the Mississipi, and all the great rivers and branches that run into them.
 that the sea coasts (if one may be allow’d the expression) of those lakes only, amount at least to 2700 miles, exclusive of the rivers running into them; many of which are navigable to a great extent for boats and canoes, thro’ vast tracts of country; how little likely is it that the expence on the carriage of our goods into those countries, should prevent the use of them. If the poor Indians in those remote parts are now able to pay for the linnen, woolen and iron wares they are at present furnish’d with by the French and English traders, tho’ Indians have nothing but what they get by hunting, and the goods are loaded with all the impositions fraud and knavery can contrive to inhance their value; will not industrious English farmers, hereafter settled in those countries, be much better able to pay for what shall be brought them in the way of fair commerce?
          If it is asked, what can such farmers raise, wherewith to pay for the manufactures they may want from us? I answer, that the inland parts of America in question are well-known to be fitted for the production of hemp, flax, potash, and above all silk; the southern parts, may produce olive oil, raisins, currans, indigo, and cochineal. Not to mention horses and black cattle, which may easily be driven to the maritime markets, and at the same time assist in conveying other commodities. That the commodities first mention’d, may easily by water or land carriage be brought to the sea ports from interior America, will not seem incredible, when we reflect, that hemp formerly came from the Ukraine and most southern parts of Russia to Wologda, and down the Dwina to Archangel, and thence by a perilous navigation round the North Cape to England and other parts of Europe. It now comes from the same country up the Dnieper and down the Duna with much land carriage. Great part of the Russia iron, no high-priced commodity, is brought 3000 miles by land and water from the heart of Siberia. Furs, [the produce too of America] are brought to Amsterdam from all parts of Siberia, even the most remote, Kamschatska. The same country furnishes me with another instance of extended inland commerce. It is found worth while to keep up a mercantile communication between Peking in China and Petersburgh. And none of these instances of inland commerce exceed those of the courses by which, at several periods, the whole trade of the East was carried on. Before the prosperity of the Mamaluke dominion in Egypt fixed the staple for the riches of the East at Cairo and Alexandria, whither they were brought from the Red Sea, great part of those commodities were carried to the cities of Cashgar and Balk. This gave birth to those towns, that still subsist upon the remains of their ancient opulence, amidst a people and country equally wild. From thence those goods were carried down the Amû, the ancient Oxus, to the Caspian Sea, and up the Wolga to Astrachan, from whence they were carried over to, and down the Don to the mouth of that river, and thence again the Venetians directly, and the Genoese and Venetians indirectly by way of Kaffa and Trebisonde, dispers’d them thro’ the Mediterranean and some other parts of Europe. Another part of those goods was carried over-land from the Wolga to the rivers Duna and Neva; from both they were carried to the city of Wisbuy in the Baltick, so eminent for its sea-laws; and from the city of Ladoga on the Neva, we are told they were even carried by the Dwina to Archangel, and from thence round the North Cape.
          If iron and hemp will bear the charge of carriage from this inland country, other metals will as well as iron; and certainly silk, since 3d. per lb. is not above 1 per cent. on the value, and amounts to £28 per ton.
          If the growths of a country find their way out of it, the manufactures of the countries where they go will infallibly find their way into it. They who understand the oeconomy and principles of manufactures, know, that it is impossible to establish them in places not populous; and even in those that are populous, hardly possible to establish them to the prejudice of the places already in possession of them. Several attempts have been made in France and Spain, countenanced by the government, to draw from us and establish in those countries, our hard-ware and woolen manufactures, but without success. The reasons are various. A manufacture is part of a great system of commerce, which takes in conveniencies of various kinds, methods of providing materials of all sorts, machines for expediting and facilitating labour, all the channels of correspondence for vending the wares, the credit and confidence necessary to found and support this correspondence, the mutual aid of different artizans, and a thousand other particulars, which time and long experience have gradually established. A part of such a system cannot support itself without the whole, and before the whole can be obtained the part perishes. Manufactures where they are in perfection, are carried on by a multiplicity of hands, each of which is expert only in his own part, no one of them a master of the whole; and if by any means spirited away to a foreign country, he is lost without his fellows. Then it is a matter of the extremest difficulty to persuade a compleat set of workmen, skilled in all parts of a manufactory to leave their country together and settle in a foreign land. Some of the idle and drunken may be enticed away, but these only disappoint their employers, and serve to discourage the undertaking. If by royal munificence, and an expence that the profits of the trade alone would not bear a compleat set of good and skilful hands are collected and carried over, they find so much of the system imperfect, so many things wanting to carry on the trade to advantage, so many difficulties to overcome, and the knot of hands so easily broken, by death, dissatisfaction and desertion, that they and their employers are discouraged together, and the project vanishes into smoke. Hence it happens, that established manufactures are hardly ever lost, but by foreign conquest, or by some eminent interior fault in manners or government; a bad police oppressing and discouraging the workmen, or religious persecutions driving the sober and industrious out of the country. There is in short, scarce a single instance in history of the contrary, where manufactures have once taken firm root. They sometimes start up in a new place, but are generally supported like exotic plants at more expence than they are worth for any thing but curiosity, until these new seats become the refuge of the manufacturers driven from the old ones. The conquest of Constantinople and final reduction of the Greek empire, dispersed many curious manufacturers into different parts of Christendom. The former conquests of its provinces had before done the same. The loss of liberty in Verona, Milan, Florence, Pisa, Pistoia, and other great cities of Italy, drove the manufacturers of woolen cloth into Spain and Flanders. The latter first lost their trade and manufacturers to Antwerp and the cities of Brabant, from whence by persecution for religion they were sent into Holland and England. The civil wars during the minority of Charles the first of Spain, which ended in the loss of the liberty of their great towns, ended too in the loss of the manufactures of Toledo, Segovia, Salamanca, Medina del campo, &c. The revocation of the edict of Nantes, communicated, to all the Protestant parts of Europe, the paper, silk, and other valuable manufactures of France, almost peculiar at that time to that country, and till then in vain attempted elsewhere.
          To be convinc’d that it is not soil and climate, or even freedom from taxes, that determines the residence of manufacturers, we need only turn our eyes on Holland, where a multitude of manufactures are still carried on (perhaps more than on the same extent of territory any where in Europe) and sold on terms upon which they cannot be had in any other part of the world. And this too is true of those growths, which by their nature and the labour required to raise them, come the nearest to manufactures.
          As to the common-place objection to the North American settlements, that they are in the same climate and their produce the same as that of England; in the first place it is not true; it is particularly not so of the countries now likely to be added to our settlements; and of our present colonies, the products, lumber, tobacco, rice and indigo, great articles of commerce do not interfere with the products of England: in the next place, a man must know very little of the trade of the world, who does not know, that the greater part of it is carried on between countries whose climate differs very little. Even the trade between the different parts of these British islands, is greatly superior to that between England and all the West-India islands put together.
          If I have been successful in proving that a considerable commerce may and will subsist between us and our future most inland settlements in North America, notwithstanding their distance, I have more than half proved no other inconveniency will arise from their distance. Many men in such a country, must “know,” must “think,” and must “care” about the country they chiefly trade with. The juridical and other connections of government are yet a faster hold than even commercial ties, and spread directly and indirectly far and wide. Business to be solicited and causes depending, create a great intercourse even where private property is not divided in different countries, yet this division will always subsist where different countries are ruled by the same government. Where a man has landed property both in the mother country and a province, he will almost always live in the mother country: this, though there were no trade, is singly a sufficient gain. It is said, that Ireland pays near a million Sterling annually to its absentees in England: The ballance of trade from Spain or even Portugal is scarcely equal to this.
          Let it not be said we have no absentees from North-America. There are many to the writer’s knowledge; and if there are at present but few of them that distinguish themselves here by great expence, it is owing to the mediocrity of fortune among the inhabitants of the Northern colonies; and a more equal division of landed property, than in the West-India islands, so that there are as yet but few large estates. But if those who have such estates, reside upon and take care of them themselves, are they worse subjects than they would be if they lived idly in England? Great merit is assumed for the gentlemen of the West-Indies,
   *Remarks, p. 47, 48, &c.
 on the score of their residing and spending their money in England. I would not depreciate that merit; it is considerable, for they might, if they pleased spend their money in France: but the difference between their spending it here and at home is not so great. What do they spend it in when they are here, but the produce and manufactures of this country; and would they not do the same if they were at home? Is it of any great importance to the English farmer, whether the West-India gentleman comes to London and eats his beef, pork, and tongues, fresh, or has them brought to him in the West-Indies salted; whether he eats his English cheese and butter or drinks his English ale at London or in Barbadoes? Is the clothier’s, or the mercer’s, or the cutler’s, or the toy-man’s profit less, for their goods being worn and consumed by the same persons residing on the other side of the ocean? Would not the profits of the merchant and mariner be rather greater, and some addition made to our navigation, ships and seamen? If the North-American gentleman stays in his own country, and lives there in that degree of luxury and expence with regard to the use of British manufactures, that his fortune entitles him to; may not his example (from the imitation of superiors so natural to mankind) spread the use of those manufactures among hundreds of families around him, and occasion a much greater demand for them, than it would do if he should remove and live in London?
          However this may be, if in our views of immediate advantage, it seems preferable that the gentlemen of large fortunes in North America should reside much in England, ’tis what may surely be expected as fast as such fortunes are acquired there. Their having “colleges of their own for the education of their youth,” will not prevent it: A little knowledge and learning acquired, increases the appetite for more, and will make the conversation of the learned on this side the water more strongly desired. Ireland has its university likewise; yet this does not prevent the immense pecuniary benefit we receive from that kingdom. And there will always be in the conveniencies of life, the politeness, the pleasures, the magnificence of the reigning country, many other attractions besides those of learning, to draw men of substance there, where they can, apparently at least, have the best bargain of happiness for their money.
          Our trade to the West-India islands is undoubtedly a valuable one: but whatever is the amount of it, it has long been at a stand. Limited as our sugar planters are by the scantiness of territory, they cannot increase much beyond their present number; and this is an evil, as I shall show hereafter, that will be little helped by our keeping Guadaloupe. The trade to our Northern Colonies, is not only greater, but yearly increasing with the increase of people: and even in a greater proportion, as the people increase in wealth and the ability of spending as well as in numbers. I have already said, that our people in the Northern Colonies double in about 25 years, exclusive of the accession of strangers. That I speak within bounds, I appeal to the authentic accounts frequently required by the board of trade, and transmitted to that board by the respective governors; of which accounts I shall select one as a sample, being that from the colony of Rhode-Island;
   
   *Copy of the Report of Governor Hopkins to the Board of Trade, on the Numbers of People in Rhode-Island.



   
   In obedience to your lordships’ commands, I have caused the within account to be taken by officers under oath. By it there appears to be in this colony at this time 35,939 white persons, and 4697 blacks, chiefly negroes.



   
   In the year 1730, by order of the then lords commissioners of trade and plantations, an account was taken of the number of people in this colony, and then there appeared to be 15,302 white persons, and 2633 blacks.



   
   Again in the year 1748, by like order, an account was taken of the number of people in this colony, by which it appears there were at that time 29,755 white persons, and 4373 blacks.



   
   Stephen Hopkins



   
   Colony of Rhode-Island,



   
   Dec. 24. 1755.

 a colony that of all the others receives the least addition from strangers. For the increase of our trade to those colonies, I refer to the accounts frequently laid before Parliament, by the officers of the customs, and to the custom-house books: from which I have also selected one account, that of the trade from England (exclusive of Scotland) to Pensilvania;
   
   *An Account of the Value of the Exports from England to Pensylvania, in one Year, taken at different Periods, viz.




In
1723
they amounted only to
£ 15,992
:
19
:
4



1730
they were
48,592
:
7
:
5



1737

56,690
:
6
:
7



1742

75,295
:
3
:
4



1747

82,404
:
17
:
7



1752

201,666
:
19
:
11



1757

268,426
:
6
:
6



   
   N.B. The accounts for 1758 and 1759 are not yet compleated; but those acquainted with the North American trade, know, that the increase in those two years, has been in a still greater proportion; last year being supposed to exceed any former year by a third; and this owing to the increased ability of the people to spend, from the greater quantities of money circulating among them by the war.

 a colony most remarkable for the plain frugal manner of living of its inhabitants, and the most suspected of carrying on manufactures on account of the number of German artizans, who are known to have transplanted themselves into that country, though even these, in truth, when they come there, generally apply themselves to agriculture as the surest support and most advantageous employment. By this account it appears, that the exports to that province have in 28 years, increased nearly in the proportion of 17 to 1; whereas the people themselves, who by other authentic accounts appear to double their numbers (the strangers who settle there included) in about 16 years, cannot in the 28 years have increased in a greater proportion than as 4 to 1: the additional demand then, and consumption of goods from England, of 13 parts in 17 more than the additional number would require, must be owing to this, that the people having by their industry mended their circumstances, are enabled to indulge themselves in finer cloaths, better furniture, and a more general use of all our manufactures than heretofore. In fact, the occasion for English goods in North America, and the inclination to have and use them, is, and must be for ages to come, much greater than the ability of the people to pay for them; they must therefore, as they now do, deny themselves many things they would otherwise chuse to have, or increase their industry to obtain them; and thus, if they should at any time manufacture some coarse article, which on account of its bulk or some other circumstance, cannot so well be brought to them from Britain, it only enables them the better to pay for finer goods that otherwise they could not indulge themselves in: So that the exports thither are not diminished by such manufacture but rather increased. The single article of manufacture in these colonies mentioned by the remarker, is hats made in New-England. It is true there have been ever since the first settlement of that country, a few hatters there, drawn thither probably at first by the facility of getting beaver, while the woods were but little clear’d, and there was plenty of those animals. The case is greatly alter’d now. The beaver skins are not now to be had in New England, but from very remote places and at great prices. The trade is accordingly declining there, so that, far from being able to make hats in any quantity for exportation, they cannot supply their home demand; and it is well known that some thousand dozens are sent thither yearly from London, and sold there cheaper than the inhabitants can make them of equal goodness. In fact, the colonies are so little suited for establishing of manufactures, that they are continually losing the few branches they accidentally gain. The working brasiers, cutlers, and pewterers, as well as hatters, who have happened to go over from time to time and settle in the colonies, gradually drop the working part of their business, and import their respective goods from England, whence they can have them cheaper and better than they can make them. They continue their shops indeed, in the same way of dealing, but become sellers of brasiery, cutlery, pewter, hats, &c. brought from England, instead of being makers of those goods.
          Thus much as to the apprehension of our colonies becoming useless to us. I shall next consider the other supposition, that their growth may render them dangerous. Of this I own, I have not the least conception, when I consider that we have already fourteen separate governments on the maritime coast of the continent, and if we extend our settlements shall probably have as many more behind them on the inland side. Those we now have, are not only under different governors, but have different forms of government, different laws, different interests, and some of them different religious persuasions and different manners. Their jealousy of each other is so great that however necessary an union of the colonies has long been, for their common defence and security against their enemies, and how sensible soever each colony has been of that necessity, yet they have never been able to effect such an union among themselves, nor even to agree in requesting the mother country to establish it for them. Nothing but the immediate command of the crown has been able to produce even the imperfect union but lately seen there, of the forces of some colonies. If they could not agree to unite for their defence against the French and Indians, who were perpetually harassing their settlements, burning their villages, and murdering their people; can it reasonably be supposed there is any danger of their uniting against their own nation, which protects and encourages them, with which they have so many connections and ties of blood, interest and affection, and which ’tis well known they all love much more than they love one another? In short, there are so many causes that must operate to prevent it, that I will venture to say, an union amongst them for such a purpose is not merely improbable, it is impossible; and if the union of the whole is impossible, the attempt of a part must be madness: as those colonies that did not join the rebellion, would join the mother country in suppressing it.
          When I say such an union is impossible, I mean without the most grievous tyranny and oppression. People who have property in a country which they may lose, and privileges which they may endanger; are generally dispos’d to be quiet; and even to bear much, rather than hazard all. While the government is mild and just, while important civil and religious rights are secure, such subjects will be dutiful and obedient. The waves do not rise, but when the winds blow. What such an administration as the Duke of Alva’s in the Netherlands, might produce, I know not; but this I think I have a right to deem impossible. And yet there were two very manifest differences between that case, and ours, and both are in our favour. The first, that Spain had already united the seventeen provinces under one visible government, tho’ the states continued independent: The second, that the inhabitants of those provinces were of a nation, not only different from, but utterly unlike the Spaniards. Had the Netherlands been peopled from Spain, the worst of oppression had probably not provoked them to wish a separation of government. It might and probably would have ruined the country, but would never have produced an independent sovereignty. In fact, neither the very worst of governments, the worst of politicks in the last century, nor the total abolition of their remaining liberty, in the provinces of Spain itself, in the present, have produced any independency that could be supported. The same may be observed of France. And let it not be said that the neighbourhood of these to the seat of government has prevented a separation. While our strength at sea continues, the banks of the Ohio, (in point of easy and expeditious conveyance of troops) are nearer to London, than the remote parts of France and Spain to their respective capitals; and much nearer than Connaught and Ulster were in the days of Queen Elizabeth. No body foretels the dissolution of the Russian monarchy from its extent, yet I will venture to say, the eastern parts of it are already much more inaccessible from Petersburgh, than the country on the Mississipi is from London; I mean more men, in less time, might be conveyed the latter than the former distance. The rivers Oby, Jenesea and Lena, do not facilitate the communication half so well by their course, nor are they half so practicable as the American rivers. To this I shall only add the observation of Machiavel, in his Prince, that a government seldom long preserves its dominion over those who are foreigners to it; who on the other hand fall with great ease, and continue inseparably annex’d to the government of their own nation, which he proves by the fate of the English conquests in France.
          Yet with all these disadvantages, so difficult is it to overturn an established government, that it was not without the assistance of France and England, that the United Provinces supported themselves: which teaches us, that if the visionary danger of independence in our colonies is to be feared, nothing is more likely to render it substantial than the neighbourhood of foreigners at enmity with the sovereign government, capable of giving either aid or an asylum, as the event shall require. Yet against even these disadvantages, did Spain preserve almost ten provinces, merely thro’ their want of union, which indeed could never have taken place among the others, but for causes, some of which are in our case impossible, and others it is impious to suppose possible.
          The Romans well understood that policy which teaches the security arising to the chief government from separate states among the governed, when they restored the liberties of the states of Greece, (oppressed but united under Macedon,) by an edict that every state should live under its own laws.
   *Omnes Graecorum civitates, quae in Europa, quaeque in Asia essent, libertatem ac suas leges haberent, &c.Liv. lib. 33. c. 30.
 They did not even name a governor. Independence of each other, and separate interests, tho’ among a people united by common manners, language, and I may say religion, inferior neither in wisdom, bravery, nor their love of liberty, to the Romans themselves, was all the security the sovereigns wished for their sovereignty. It is true, they did not call themselves sovereigns; they set no value on the title; they were contented with possessing the thing; and possess it they did, even without a standing army. What can be a stronger proof of the security of their possession? And yet by a policy similar to this throughout, was the Roman world subdued and held: a world compos’d of above an hundred languages and sets of manners different from those of their masters.
   *When the Romans had subdu’d Macedon and Illyricum, they were both form’d into republicks by a decree of the senate, and Macedon was thought safe from the danger of a revolution, by being divided, into a division common among the Romans, as we learn from the tetrarchs in scripture. Omnium primum liberos esse placebat Macedonas atque Illyrios; ut omnibus gentibus appareret, arma populi Romani non liberis servitutem, sed contra servientibus libertatem afferre. Ut et in libertate gentes quae essent, tutam earn sibi perpetuamque sub tutela populi Romani esse: et quae sub regibus viverent, et in presens tempus mitiores eos jusioresque respectu populi Romani habere se; et si quando bellum cum populo Romano regibus fuisset suis, excitum ejus victoriam Romanis, sibi libertatem allaturum crederent. … In quatuor regiones describi Macedoniam, ut suum quaeque concilium haberet, placuit: et dimidium tributi quam quod regibus ferre soliti erant, populo Romano pendere. Similia his et in Illyricum mandata.Liv. lib. 45. c. 18.
 Yet this dominion was unshakeable, till the loss of liberty and corruption of manners overturned it.
          But what is the prudent policy inculcated by the remarker, to obtain this end, security of dominion over our colonies: It is, to leave the French in Canada, to “check” their growth, for otherwise our people may “increase infinitely from all causes.”
   †Remarks, p. 50, 51.
 We have already seen in what manner the French and their Indians check the growth of our colonies. ’Tis a modest word, this, check, for massacring men, women and children. The writer would, if he could, hide from himself as well as from the public, the horror arising from such a proposal, by couching it in general terms: ’tis no wonder he thought it a “subject not fit for discussion” in his letter, tho’ he recommends it as “a point that should be the constant object of the minister’s attention!” But if Canada is restored on this principle, will not Britain be guilty of all the blood to be shed, all the murders to be committed in order to check this dreaded growth of our own people? Will not this be telling the French in plain terms, that the horrid barbarities they perpetrate with their Indians on our colonists, are agreeable to us; and that they need not apprehend the resentment of a government with whose views they so happily concur? Will not the colonies view it in this light? Will they have reason to consider themselves any longer as subjects and children, when they find their cruel enemies halloo’d upon them by the country from whence they sprung, the government that owes them protection as it requires their obedience? Is not this the most likely means of driving them into the arms of the French, who can invite them by an offer of that security their own government chuses not to afford them? I would not be thought to insinuate that the remarker wants humanity. I know how little many good-natured persons are affected by the distresses of people at a distance and whom they do not know. There are even those, who, being present, can sympathize sincerely with the grief of a lady on the sudden death of her favourite bird, and yet can read of the sinking of a city in Syria with very little concern. If it be, after all, thought necessary to check the growth of our colonies, give me leave to propose a method less cruel. It is a method of which we have an example in scripture. The murder of husbands, of wives, of brothers, sisters, and children whose pleasing society has been for some time enjoyed, affects deeply the respective surviving relations: but grief for the death of a child just born is short and easily supported. The method I mean is that which was dictated by the Egyptian policy, when the “infinite increase” of the children of Israel was apprehended as dangerous to the state.
   *And Pharoah said unto his people, behold the people of the children of Israel are more and mightier than we; come on, let us deal wisely with them; lest they multiply; and it come to pass that when there falleth out any war, they join also unto our enemies and fight against us, and so get them up out of the land. … And the king spake to the Hebrew midwives, &c.Exodus, Chap. 1.
 Let an act of parliament, [then] be made, enjoining the colony midwives to stifle in the birth every third or fourth child. By this means you may keep the colonies to their present size. And if they were under the hard alternative of submitting to one or the other of these schemes for checking their growth, I dare answer for them, they would prefer the latter.
          But all this debate about the propriety or impropriety of keeping or restoring Canada, is possibly too early. We have taken the capital indeed, but the country is yet far from being in our possession; and perhaps never will be: for if our M——rs are persuaded by such counsellors as the remarker, that the French there are “not the worst of neighbours,” and that if we had conquered Canada, we ought for our own sakes to restore it, as a check to the growth of our colonies, I am then afraid we shall never take it. For there are many ways of avoiding the completion of the conquest, that will be less exceptionable and less odious than the giving it up.
          The objection I have often heard, that if we had Canada, we could not people it, without draining Britain of its inhabitants, is founded on ignorance of the nature of population in new countries. When we first began to colonize in America, it was necessary to send people, and to send seed-corn; but it is not now necessary that we should furnish, for a new colony, either one or the other. The annual increment alone of our present colonies, without diminishing their numbers, or requiring a man from hence, is sufficient in ten years to fill Canada with double the number of English that it now has of French inhabitants.
   *In fact, there has not gone from Britain to our colonies these 20 years past, to settle there, so many as 10 families a year; the new settlers are either the offspring of the old, or emigrants from Germany or the north of Ireland.
 Those who are protestants among the French, will probably chuse to remain under the English government; many will chuse to remove if they can be allowed to sell their lands improvements and effects: the rest in that thin-settled country, will in less than half a century, from the crowds of English settling round and among them, be blended and incorporated with our people both in language and manners.
          In Guadalupe the case is somewhat different; and though I am far from thinking
   †Remarks, p. 30, 34.
 we have sugar-land enough,
   ‡It is often said we have plenty of sugar-land still unemployed in Jamaica: but those who are well acquainted with that island, know, that the remaining vacant land in it is generally situated among mountains, rocks and gullies, that make carriage impracticable, so that no profitable use can be made of it, unless the price of sugars should so greatly increase as to enable the planter to make very expensive roads, by blowing up rocks, erecting bridges, &c. every 2 or 300 yards.
 I cannot think Guadalupe is so desirable an increase of it, as other objects the enemy would probably be infinitely more ready to part with. A country fully inhabited by any nation is no proper possession for another of different language, manners and religion. It is hardly ever tenable at less expence than it is worth. But the isle of Cayenne, and its appendix Equinoctial-France, would indeed be an acquisition every way suitable to our situation and desires. This would hold all that migrate from Barbadoes, the Leward-Islands, or Jamaica. It would certainly recal into an English government (in which there would be room for millions) all who have before settled or purchased in Martinico, Guadalupe, Santa-Cruz or St. John’s; except such as know not the value of an English government, and such I am sure are not worth recalling.
          But should we keep Guadalupe, we are told it would enable us to export £300,000 in sugars. Admit it to be true, though perhaps the amazing increase of English consumption might stop most of it here, to whose profit is this to redound? to the profit of the French inhabitants of the island: except a small part that should fall to the share of the English purchasers, but whose whole purchase-money must first be added to the wealth and circulation of France.
          I grant, however, much of this £300,000 would be expended in British manufactures. Perhaps, too, a few of the land-owners of Guadalupe might dwell and spend their fortunes in Britain, (though probably much fewer than of the inhabitants of North America). I admit the advantage arising to us from these circumstances, (as far as they go) in the case of Guadalupe, as well as in that of our other West India settlements. Yet even this consumption is little better than that of an allied nation would be, who should take our manufactures and supply us with sugar, and put us to no expence in defending the place of growth.
          But though our own colonies expend among us almost the whole produce of our sugar,
   *Remarks, p. 47.
 can we or ought we to promise ourselves this will be the case of Guadalupe. One £100,000 will supply them with British manufactures; and supposing we can effectually prevent the introduction of those of France, (which is morally impossible in a country used to them) the other 200,000 will still be spent in France, in the education of their children and support of themselves; or else be laid up there, where they will always think their home to be.
          Besides this consumption of British manufactures, much is said of the benefit we shall have from the situation of Guadalupe, and we are told of a trade to the Caraccas and Spanish Main. In what respect Guadalupe is better situated for this trade than Jamaica, or even any of our other islands, I am at a loss to guess. I believe it to be not so well situated for that of the windward coast, as Tobago and St. Lucia, which in this as well as other respects, would be more valuable possessions, and which, I doubt not, the peace will secure to us. Nor is it nearly so well situated for that of the rest of the Spanish Main as Jamaica. As to the greater safety of our trade by the possession of Guadalupe, experience has convinced us that in reducing a single island, or even more, we stop the privateering business but little. Privateers still subsist, in equal if not greater numbers, and carry the vessels into Martinico which before it was more convenient to carry into Guadalupe. Had we all the Caribbees, it is true, they would in those parts be without shelter. Yet upon the whole I suppose it to be a doubtful point and well worth consideration, whether our obtaining possession of all the Caribbees, would be more than a temporary benefit, as it would necessarily soon fill the French part of Hispaniola with French inhabitants, and thereby render it five times more valuable in time of peace, and little less than impregnable in time of war; and would probably end in a few years in the uniting the whole of that great and fertile island under a French government. It is agreed on all hands, that our conquest of St. Christophers, and driving the French from thence, first furnish’d Hispaniola with skilful and substantial planters, and was consequently the first occasion of its present opulence. On the other hand, I will hazard an opinion, that valuable as the French possessions in the West Indies are, and undeniable the advantages they derive from them, there is somewhat to be weighed in the opposite scale. They cannot at present make war with England, without exposing those advantages while divided among the numerous islands they now have, much more than they would, were they possessed of St. Domingo only; their own share of which would, if well cultivated, grow more sugar, than is now grown in all their West India islands.
          I have before said I do not deny the utility of the conquest, or even of our future possession of Guadalupe, if not bought too dear. The trade of the West Indies is one of our most valuable trades. Our possessions there deserve our greatest care and attention. So do those of North America. I shall not enter into the invidious task of comparing their due estimation. It would be a very long and a very disagreeable one, to run thro’ every thing material on this head. It is enough to our present point, if I have shown, that the value of North America is capable of an immense increase, by an acquisition and measures, that must necessarily have an effect the direct contrary of what we have been industriously taught to fear; and that Guadalupe is, in point of advantage, but a very small addition to our West India possessions, rendered many ways less valuable to us than it is to the French, who will probably set more value upon it than upon a country that is much more valuable to us than to them.
          There is a great deal more to be said on all the parts of these subjects; but as it would carry me into a detail that I fear would tire the patience of my readers, and which I am not without apprehensions I have done already, I shall reserve what remains till I dare venture again on the indulgence of the publick.
          Finis.
          In Confirmation of the Writer’s Opinion concerning Population, Manufactures, &c. he has thought it not amiss to add an Extract from a Piece written some Years since in America, where the Facts must be well known, on which the Reasonings are founded. It is intitled Observations concerning the Increase of Mankind, Peopling of Countries, &c. Written in Pensilvania, 1751.
          [Here follows the text of that paper, with the omissions indicated in the headnote above. It occupies nearly seven pages. The pamphlet concludes with the following:]
          
          Since the foregoing sheets were printed off, the writer has obtained accounts of the Exports to North America, and the West India Islands, by which it appears, that there has been some increase of trade to those Islands as well as to North America, though in a much less degree. The following extract from these accounts will show the reader at one view the amount of the exports to each, in two different terms of five years; the terms taken at ten years distance from each other, to show the increase, viz.
          First Term, from 1744 to 1748, inclusive.
          
            
              Northern Colonies.
              West India Islands.
            
            
              1744
              £640,114
              12
              4
              
              £796,112
              17
              9
            
            
              1745
              534,316
              2
              5
              
              503,669
              19
              9
            
            
              1746
              754,945
              4
              3
              
              472,994
              19
              7
            
            
              1747
              726,648
              5
              5
              
              856,463
              18
              6
            
            
              1748
              830,243
              16
              9
              
              734,095
              15
              3
            
            
              Total
              £3,486,268
              1
              2
              Tot.
              £3,363,337
              10
              10
            
            
              
              
              
              
              Difference
              122,930
              10
              4
            
            
              
              
              
              
              
              £3,486,268
              1
              2
            
          
          Second Term, from 1754 to 1758, inclusive.
          
            
              Northern Colonies.
              West India Islands.
            
            
              1754
              1,246,615
              1
              11
              
              685,675
              3
              0
            
            
              1755
              1,177,848
              6
              10
              
              694,667
              13
              3
            
            
              1756
              1,428,720
              18
              10
              
              733,458
              16
              3
            
            
              1757
              1,727,924
              2
              10
              
              776,488
              0
              6
            
            
              1758
              1,832,948
              13
              10
              
              877,571
              19
              11
            
            
              Total
              £7,414,057
              4
              3
              Tot.
              £3,767,841
              12
              11
            
            
              
              
              
              
              Difference,
              3,646,215
              11
              4
            
            
              
              
              
              
              
              £7,414,057
              4
              3
            
            
              In the first Term, total for West India Islands,
              3,363,337
              10
              10
            
            
              In the second Term, ditto,
              3,767,841
              12
              11
            
            
              
              
              
              
              Increase, only
              £0,404,504
              2
              1
            
            
              In the first Term, total for Northern Colonies,
              3,486,268
              1
              2
            
            
              In the second Term, ditto,
              7,414,057
              4
              3
            
            
              
              
              
              
              Increase,
              £3,927,789
              3
              1
            
          
          
          By these accounts it appears, that the Exports to the West India Islands, and to the Northern Colonies, were in the first term nearly equal; the difference being only £122,936 10s. 4d. [sic] and in the second term, the Exports to those islands had only increased £404,504 2s. 1d. Whereas the increase to the Northern Colonies is £3,927,789 3s. Id. almost Four Millions.
          Some part of this increased demand for English goods, may be ascribed to the armies and fleets we have had both in North America and the West Indies; not so much for what is consumed by the soldiery; their clothing, stores, ammunition, &c. sent from hence on account of the government, being (as is supposed) not included in these accounts of merchandize exported; but, as the war has occasioned a great plenty of money in America, many of the inhabitants have increased their expence.
          These accounts do not include any Exports from Scotland to America, which are doubtless proportionably considerable; nor the Exports from Ireland.
        